IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-643-CV



EX PARTE:  JUAN JOSE GONZALEZ,

	RELATOR







 

 


HABEAS CORPUS PROCEEDING FROM HAYS COUNTY


 



PER CURIAM


	Relator Juan Jose Gonzalez filed a petition for writ of habeas corpus in this Court
seeking discharge from the custody of the sheriff of Hays County.  See Tex. Gov't Code Ann. §
22.221(d) (West Supp. 1994); Tex. R. App. P. 120.  The district court found that relator failed
to pay court-ordered child support to Esther Gonzalez and ordered relator confined for a period
of 180 days for each act of contempt and until he paid the arrearage of $32,739 and costs of court. 
This Court issued the writ of habeas corpus on December 22, 1993, and set the matter for
submission on oral argument on February 9, 1994.  See Tex. R. App. P. 120(d).
	Relator has now filed a motion to dismiss the petition for writ of habeas corpus. 
See generally Tex. R. App. P. 59(a)(1)(B).  In the proceeding below, the district court of Hays
County granted relator's motion for new trial and rendered an order setting aside the order
underlying this habeas corpus proceeding.  The sole function of petition for writ of habeas corpus
is to determine whether the relator is unlawfully restrained and, if so, to secure the relator's
discharge.  Ex parte Gordon, 584 S.W.2d 686, 688 (Tex. 1979); see Cine-Matics, Inc. v. State,
578 S.W.2d 530, 532 (Tex. Civ. App.--Austin 1979, no writ).  Because the district court has set
aside the order committing relator to the custody of the Hays County sheriff, our judgment can
have no practical legal effect and the cause is moot.  See City of W. Univ. Place v. Martin, 123
S.W.2d 638, 639 (Tex. 1939); Texas Dept. of Health v. Long, 659 S.W.2d 158, 160-61 (Tex.
App.--Austin 1983, no writ).
	Accordingly, we grant relator's motion and dismiss the petition for writ of habeas
corpus.

Before Justices Powers, Kidd and B. A. Smith
Petition for Writ of Habeas Corpus Dismissed on Relator's Motion
Filed:  February 9, 1994
Do Not Publish